962 So.2d 348 (2007)
Earl Lorenzo BULLARD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-3167.
District Court of Appeal of Florida, Third District.
July 5, 2007.
Earl Lorenzo Bullard, in proper person.
Bill McCollum, Attorney General, and Olga L. Villa, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
SUAREZ, J.
This motion arises out of an appeal of the trial court's denial of the appellant's Rule 3.800 motion. We find no merit as to appellant's first claim of involuntary plea and therefore affirm the trial court's denial. As to appellant's claim that he was illegally sentenced as a habitual felony offender and as a habitual violent felony offender, the record now before us fails to make the required showing. See Fla. R.App. P. 9.141(b)(2)(A). Therefore, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the points on this post-conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
*349 Reversed in part and remanded for further proceedings.